219 F.2d 706
Robert W. NORTON, Etc., Plaintiff, Appellant,v.EQUITABLE LIFE ASSURANCE SOCIETY OF THE UNITED STATES, Defendant, Appellee.
No. 4914.
United States Court of Appeals, First Circuit.
March 10, 1955.

Appeal from the United States District Court for the District of Massachusetts; Ford, Judge.
Maurice Palais, Boston, Mass., with whom Samuel Miller, Boston, Mass., was on brief, for appellant.
Robert W. Meserve, Boston, Mass., with whom William B. Grant and Nutter, McClennen & Fish, Boston, Mass., were on brief, for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
PER CURIAM.


1
The judgment of the District Court is affirmed upon the Memorandum of Decision filed by Judge Ford on October 6, 1954. 124 F.Supp. 704.